                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

THOMAS TYRONE CARTER,

                   Plaintiff,
            v.                              Case No. 17-11074
                                            Hon. Terrence G. Berg
STATE OF MICHIGAN,

                   Defendant.

    ORDER DENYING MOTION FOR RELIEF FROM
  JUDGMENT AND DISMISSING WITHOUT PREJUDICE
                   (Dkt. 8)
  On March 28, 2018, this Court entered an Order denying

Thomas Tyrone Carter’s civil rights action requesting relief from

judgment, but did not indicate whether such dismissal was with or

without prejudice. Order, Dkt. 13. When a district court’s order

dismissing a claim or motion is “silent as to its prejudicial effect,”
that order is considered issued with prejudice. Fed. R. Civ. P. 41(b);

Nafziger v. McDermott Int’l, Inc., 467 F.3d 514, 518 (6th Cir. 2006).

But claims dismissed on the basis of Heck v. Humphrey, 512 U.S.

477 (1994)—as this one properly is—should be dismissed without

prejudice. See Callihan v. Schneider, 178 F.3d 800, 804 (6th Cir.

1999); see also Amaker v. Weiner, 179 F.3d 48, 52 (2d Cir. 1999)
(“Disposition of the case on Heck grounds, however, warrants only
                                  1
dismissal without prejudice, because the suit may be reinstituted

should plaintiff's conviction be “expunged by executive order,

declared invalid by a state tribunal authorized to make such

determination, or called into question by a federal court's issuance

of a writ of habeas corpus.”) (quoting Heck, 512 U.S. at 487) (and

collecting cases).

   On December 10, 2018, the United States Court of Appeals for

the Sixth Circuit entered an Order vacating this Court’s Order, and

remanding with instructions to dismiss Carter’s complaint without

prejudice. Carter v. Michigan, No. 18-1348 (6th Cir. Dec. 10, 2018).
The Court incorporates all factual and legal analysis from its March

28, 2018 Order, as well as that of the Sixth Circuit Court of Appeals’

December 10, 2018 Order for the purposes of this instant Order.
   For the reasons explained in this Court’s March 28, 2018 Order,

the Sixth Circuit Court of Appeals’ December 10, 2018 Order, and

above, this Court finds that Carter has failed to demonstrate

extraordinary circumstances under Rule 60(b) for relief from

judgment. Carter’s motion for relief from judgment is therefore

DENIED, and the complaint is dismissed without prejudice.




                                  2
    SO ORDERED.


Dated: February 21, 2019    s/Terrence G. Berg
                            TERRENCE G. BERG
                            UNITED STATES DISTRICT JUDGE


                      Certificate of Service
  I hereby certify that this Order was electronically filed, and the
parties and/or counsel of record were served on February 21, 2019.

                            s/A. Chubb
                            Case Manager




                                3
